The Chancellor.
This court unquestionably has the power to direct the alteration or correction of a decree after it has been entered either upon motion or petition, where thei'e is evidently a mistake or clerical error. In this case there was evidently a mistake or error in the decree for the sale of the mortgaged premises in two years and three months, when the party was entitled to take his decree for a sale in one year and three months from the time of filing the bill.
The register is, therefore, directed to make the proper correction or alteration.
And the alteration having been made by the register, the chancellor put his initials to the same.